DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s arguments and amendments filed 7/8/2021. Claims 1, 6, 12, 15, and 16 have been amended, Claim 5 and 10 have been cancelled, no claims have been newly added and thus claims 1-4, 6-9 and 11-20 are currently pending. 
A corrected notice of allowance, index of claims, and issue classification has been provided in order to correct the claim numbering with respect to cancelled claims 5 and 10 and allow claims 1-4, 6-9, and 11-20.
The examiner’s amendment and reasons for allowance are repeated below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Todd on 7/29/2021.
The application has been amended as follows: 
	Please amend claim 1 line 11 to remove “, never both and never to provide no flow at all”
	Please amend claim 12 line 17 to remove “, never both”
	Please amend claim 16 line 14 to remove “, never both”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art is not found to disclose an internal housing within the casing, which internal housing receives an inlet assembly defining the inlet, two outlet assemblies defining the first and second outlets, and a blocking member, wherein the 
The prior art of Wall (U.S. PG Pub. 2008/0000472) discloses a bi-valve for use with an oxygen or other medical gas source, the bi-valve comprising (Par. [0015] discloses a valve used with oxygen, one skilled in the art would reasonably expect the same valve can be used with other medical gas source; Fig. 1 shows valve (20)): a casing (Fig. 1 shows valve body (24) as a casing); 5a single inlet into which oxygen or other medical gas is introduced into the casing (Par. [0015] disclose a single oxygen inlet; Fig. 4 shows single oxygen inlet (25)); dual outlets consisting of first and second outlets through which oxygen or other medical gas can be selectively output from the casing (Par. [0016] discloses dual outlets; Fig. 4 shows outlets (27) and (29)); and a knob partially contained in or otherwise attached to the casing, the knob 10being configured to selectively direct flow of oxygen or other medical gas from the inlet into only a selected one of the first or second outlets (Par. [0015]-Par. [0016] discloses the use of the handle for selective flow; Fig. 2 shows handle (30)), wherein the bi-valve is configured to always provide flow to only one of the first outlet or the second outlet, (Par. [0016] discloses providing flow to either outlet (27) or outlet (29), thus providing evidence of flow to only one outlet at a time; Fig. 3 and Fig. 4); and wherein the bi-valve is configured to only allow for the rotation of the knob 15from a first position corresponding to flow being provided to only the first outlet, to a second position corresponding to flow being provided to only the second outlet, and vice versa (Par. [0007]).
One of ordinary skill in the art would not look to modify Wall to incorporate an internal housing within the casing, which internal housing receives an inlet assembly defining the inlet, two outlet assemblies defining the first and second outlets, and a blocking member, wherein the internal housing includes internally oriented, U- shaped, three-sided ledges, where a cavity defined by the ledges is open at a top, allowing insertion of a correspondingly sized and shaped insert comprising the inlet assembly, the 
Response to Arguments
Applicant’s arguments, filed 7/8/2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, filed 7/8/2021, with respect to claims 3 and 6 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 3 and 6 has been withdrawn. 
Applicant’s arguments, filed 7/8/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a) and 103 rejections of claims 1-20 has been withdrawn. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/JONATHAN S PACIOREK/             Examiner, Art Unit 3785                                                                                                                                                                                           	7/29/2021

/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785